14‐3794‐cv 
Beauvoir v. Israel 




                                                     In the
                 United States Court of Appeals
                                     for the Second Circuit
                                                               
 
                                            AUGUST TERM 2014 
                                             No. 14‐3794‐cv 
 
                   GARY BEAUVOIR, HUSBENE BEAUVOIR, 
    on behalf of themselves and all other similarly situated consumers, 
                           Plaintiffs‐Appellants, 
 
                                                       v. 
 
                                 DAVID M. ISRAEL, 
                                Defendant‐Appellee.* 
                                                  
                                          
                  On Appeal from the United States District Court 
                       for the Eastern District of New York 
                                                  
 
                                         ARGUED: JUNE 24, 2015 
                                         DECIDED: JULY 21, 2015 
                                                           
 
Before: CABRANES, POOLER, and DRONEY, Circuit Judges. 

                                              
       * The Clerk of Court is directed to amend the official caption to conform 

with the above. 
                                               
 
       The question presented is whether money owed as a result of 
theft of unmetered natural gas qualifies as a “debt” for purposes of 
the  Fair  Debt  Collection  Practices  Act,  15  U.S.C.  §§ 1692–1692p 
(“FDCPA”). 

      We  hold  that  money  owed  as  a  result  of  theft  is  not  an 
“obligation or alleged obligation of a consumer to pay money arising 
out of a transaction” and, therefore, does not constitute a “debt” for 
purposes of the FDCPA. 15 U.S.C. § 1692a(5). 

       We  thus  affirm  the  August  7,  2014  judgment  of  the  United 
States  District  Court  for  the  Eastern  District  of  New  York  (Frederic 
Block, Judge). 
                                                
                                         
                             LEVI HUEBNER, Levi Huebner & Associates, 
                             PC, Brooklyn, NY, for Plaintiffs‐Appellants. 
                              
                             MATTHEW J. BIZZARO, LʹAbbate, Balkan, 
                             Colavita & Contini, L.L.P., Garden City, 
                             NY, for Defendant‐Appellee. 
                                                
 
JOSÉ A. CABRANES, Circuit Judge: 

       The question presented is whether money owed as a result of 
theft of unmetered natural gas qualifies as a “debt” for purposes of 
the  Fair  Debt  Collection  Practices  Act,  15  U.S.C.  §§ 1692–1692p 
(“FDCPA”). 




                                      2 
       We  hold  that  money  owed  as  a  result  of  theft  is  not  an 
“obligation or alleged obligation of a consumer to pay money arising 
out of a transaction” and, therefore, does not constitute a “debt” for 
purposes of the FDCPA. 15 U.S.C. § 1692a(5). 

       We  thus  affirm  the  August  7,  2014  judgment  of  the  United 
States  District  Court  for  the  Eastern  District  of  New  York  (Frederic 
Block, Judge). 

                             BACKGROUND 

       Plaintiffs Gary and Husbene Beauvoir appeal from the District 
Court’s  August  7,  2014  judgment  granting  defendant’s  motion  to 
dismiss and dismissing plaintiffs’ complaint. 

       On  March  8,  2013,  the  Beauvoirs  filed  their  putative  class 
action  complaint  against  defendant  David  M.  Israel,  an  attorney 
representing National Grid New York (“National Grid”), a company 
that  provided  natural  gas  to  the  Beauvoirs’  home.  The  complaint 
alleged  that  Israel  sent  the  Beauvoirs  a  letter  on  April  23,  2012, 
which stated that National Grid had referred the matter to him “for 
purposes  of  collection  of  the  debt  in  the  amount  set  forth  above, 
based  upon  the  consumption  of  unmetered  gas”  at  the  Beauvoirs’ 
residence. J.A. 20. Although the letter advised the Beauvoirs of their 
right  to  dispute  National  Grid’s  claim,  it  did  not  advise  them  that 
they  had  thirty  days  to  do  so  or  state  the  amount  of  the  debt.  The 
Beauvoirs  allege  that  these  omissions  violated  the  FDCPA.  See  15 




                                       3 
U.S.C. § 1692g(a).1 The Beauvoirs also allege that the collection letter 
violated  15  U.S.C.  §  1692e(5)  and  (10)  because  it  purportedly 
“engag[ed] in deceptive and falsely threatening practices.” J.A. 15.2 

                                              
           1 Section 1692g(a) provides: 
                      Within  five  days  after  the  initial  communication 
                      with  a  consumer  in  connection  with  the  collection 
                      of  any  debt,  a  debt  collector  shall,  unless  the 
                      following  information  is  contained  in  the  initial 
                      communication or the consumer has paid the debt, 
                      send the consumer a written notice containing— 
                      (1) the amount of the debt; 
                      (2)  the  name  of  the  creditor  to  whom  the  debt  is 
                      owed; 
                      (3)  a  statement  that  unless  the  consumer,  within 
                      thirty  days  after  receipt  of  the  notice,  disputes  the 
                      validity of the debt, or any portion thereof, the debt 
                      will be assumed to be valid by the debt collector; 
                      (4)  a  statement  that  if  the  consumer  notifies  the 
                      debt  collector  in  writing  within  the  thirty‐day 
                      period  that  the  debt,  or  any  portion  thereof,  is 
                      disputed, the debt collector will obtain verification 
                      of  the  debt  or  a  copy  of  a  judgment  against  the 
                      consumer  and  a  copy  of  such  verification  or 
                      judgment  will  be  mailed  to  the  consumer  by  the 
                      debt collector; and 
                      (5)  a  statement  that,  upon  the  consumer’s  written 
                      request  within  the  thirty‐day  period,  the  debt 
                      collector will provide the consumer with the name 
                      and  address  of  the  original  creditor,  if  different 
                      from the current creditor. 
           2 Sections 1692e(5) and (10) provide: 

 




                                                   4 
           Separately, in a state‐court complaint filed on May 31, 2012 by 
National Grid against the Beauvoirs, National Grid alleged that the 
Beauvoirs  “diverted  and  consumed  unmetered  natural  gas  .  .  .  by 
means of unlawfully tampering with [National Grid’s] gas meter to 
impede,  impair,  obstruct  and  prevent  the  said  meter  from 
performing  its  recording  function.”  J.A.  54.  In  proceedings  before 
the  District  Court,  Israel  asserted  that  the  Beauvoirs  had  failed  to 
state  a  claim  under  the  FDCPA,  because  the  collection  action  he 
initiated concerned an alleged theft of natural gas and, thus, did not 
concern a debt, as that term is defined in the statute. 

           On August 7, 2014, the District Court granted Israel’s motion 
to  dismiss,  holding  that  “obtaining  natural  gas  through  meter 
tampering  is  theft  and,  as  such,  outside  the  scope  of  the  FDCPA.” 
The  District  Court  further  held  that  it  was  immaterial  that  the 

                                                                                                                            
                      A  debt  collector  may  not  use  any  false,  deceptive, 
                      or  misleading  representation  or  means  in 
                      connection with the collection of any debt. Without 
                      limiting  the  general  application  of  the  foregoing, 
                      the following conduct is a violation of this section: 
                      . . . 
                      (5) The threat to take any action that cannot legally 
                      be taken or that is not intended to be taken. 
                      . . . 
                      (10)  The  use  of  any  false  representation  or 
                      deceptive means to collect or attempt to collect any 
                      debt  or  to  obtain  information  concerning  a 
                      consumer. 




                                                            5 
Beauvoirs deny the alleged theft because “the merit[] of that claim is 
not a matter for the Court to decide. . . . What matters in the context 
of an FDCPA claim is the asserted basis for the obligation to pay.” 

       This appeal followed. 

                               DISCUSSION 

                                       I. 

       As  a  preliminary  matter,  we  must  address  whether  we  have 
jurisdiction to hear this case. Plaintiffs filed a notice of appeal out of 
time.  Simultaneous  with  that  late  filing,  plaintiffs  filed  a  motion  to 
extend  the  time  to  file  a  notice  of  appeal,  which  the  District  Court 
granted before defendant responded. Defendant then filed a motion 
for  reconsideration.  That  motion  remained  pending  in  the  District 
Court  for  several  months  while  the  parties  briefed  this  appeal. 
Because that motion was still pending, we issued an order to show 
cause  why  this  appeal  should  not  be  dismissed  for  lack  of 
jurisdiction. Shortly thereafter, the District Court denied the motion 
for reconsideration. 

       The  Federal  Rules  of  Appellate  Procedure  do  not  appear  to 
address this unusual situation. See generally Fed. R. App. P. 4(a). Had 
the  motion  for  reconsideration  remained  pending  in  the  District 
Court  while  we  heard  this  appeal,  we  may  very  well  have  lacked 
appellate jurisdiction. If that were not the rule, and we had exercised 
jurisdiction,  then  the  appeal  may  have  overtaken  the  motion  still 
pending  in  the  District  Court,  the  result  of  which  may  have 




                                       6 
determined whether we had jurisdiction in the first place. In such a 
case,  a  party  effectively  may  never  be  able  to  have  a  district  court 
reconsider its grant of a motion to extend the time to file a notice of 
appeal. 

       In  any  event,  the  District  Court’s  intervening  denial  of  the 
motion for reconsideration has mooted this issue. We conclude that, 
in the circumstances presented, we have appellate jurisdiction. 

                                      II. 

       “We  review  de  novo  a  district  court  judgment  granting  a 
motion  to  dismiss  pursuant  to  Federal  Rule  of  Civil  Procedure 
12(b)(6),  accepting  all  factual  allegations  in  the  complaint  as  true.” 
City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 
173, 179 (2d Cir. 2014). 

       The  FDCPA  defines  a  “debt”  as  “any  obligation  or  alleged 
obligation  of  a  consumer  to  pay money  arising  out  of  a  transaction 
in  which  the  money,  property,  insurance,  or  services  which  are  the 
subject  of  the  transaction  are  primarily  for  personal,  family,  or 
household  purposes,  whether  or  not  such  obligation  has  been 
reduced to judgment.” 15 U.S.C. § 1692a(5). We have held that, “at a 
minimum,  the  statute  contemplates  that  the  debt  has  arisen  as  a 
result of the rendition of a service or purchase of property or other 
item  of  value.”  Beggs  v.  Rossi,  145  F.3d  511,  512  (2d  Cir.  1998) 
(internal quotation mark omitted). 




                                       7 
           Although  we  have  not  previously  had  occasion  to  address 
whether  money  owed  as  a  result  of  theft  constitutes  a  “debt”  for 
purposes of the FDCPA, several of our sister circuits have addressed 
the question and unanimously held that liability deriving from theft 
or  torts  does  not  constitute  a  “debt”  within  the  meaning  of  the 
FDCPA.  See  Fleming  v.  Pickard,  581  F.3d  922,  926  (9th  Cir.  2009) 
(“[W]e  have  little  difficulty  concluding  that  Defendants’  cause  of 
action  against  Plaintiffs  for  wrongful  conversion  does  not,  as  a 
matter  of  law,  constitute  a  debt  for  purposes  of  the  FDCPA.”); 
Hawthorne  v.  Mac  Adjustment,  Inc.,  140  F.3d  1367,  1371  (11th  Cir. 
1998)  (“[T]he  FDCPA  may  be  triggered  only  when  an  obligation  to 
pay arises out of a specified ‘transaction’ . . . . Because Hawthorne’s 
alleged  obligation  to  pay  Mac  Adjustment  for  damages  arising  out 
of  an  accident  does  not  arise  out  of  any  consensual  or  business 
dealing,  plainly  it  does  not  constitute  a  ‘transaction’  under  the 
FDCPA.”);  Bass  v.  Stolper,  Koritzinsky,  Brewster  &  Neider,  S.C.,  111 
F.3d 1322, 1326 (7th Cir. 1997) (“[A]lthough a thief undoubtedly has 
an obligation to pay for the goods or services he steals, the FDCPA 
limits  its  reach  to  those  obligations  to  pay  arising  from  consensual 
transactions,  where  parties  negotiate  or  contract  for  consumer‐
related  goods  or  services.”);  Zimmerman  v.  HBO  Affiliate  Grp.,  834 
F.2d  1163,  1168  (3d  Cir.  1987)  (“[N]othing  in  the  statute  or  the 
legislative  history  leads  us  to  believe  that  Congress  intended  to 
equate  asserted  tort  liability  with  asserted  consumer  debt.”).3  Each 
                                              
        3  See  also  Coretti  v.  Lefkowitz,  965  F. Supp.  3,  5  (D.  Conn. 1997)  (“A  claim 

arising out of an alleged theft does not constitute a ‘debt’ under the FDCPA.”). 




                                                 8 
court  reasoned  that  the  “transaction”  from  which  the  obligation  to 
pay  money  arises  must,  by  definition,  be  one  that  is  consensual  in 
nature. 

       We  join  our  sister  circuits  and  hold  that  money  owed  as  a 
result  of  theft  is  not  an  “obligation  or  alleged  obligation  of  a 
consumer to pay money arising out of a transaction” and, therefore, 
does  not  constitute  a  “debt”  for  purposes  of  the  FDCPA.  15  U.S.C. 
§ 1692a(5). Such an obligation plainly is not one that has “arisen as a 
result of the rendition of a service or purchase of property or other 
item of value.” Beggs, 145 F.3d at 512. 

       Applying  this  holding,  we  conclude  that  the  Beauvoirs  have 
not plausibly alleged a “debt” within the meaning of the FDCPA. See 
Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009).  The  complaint  alleges  in 
only  conclusory  terms  the  existence  of  a  “consumer  debt.”  J.A.  11–
12. This threadbare recital is contradicted by the April 23, 2012 letter 
from  Israel,  attached  as  an  exhibit  to  the  Beauvoirs’  complaint, 
stating  that  the  money  owed  is  a  result  of  “the  consumption  of 
unmetered gas,” J.A. 20, and by National Grid’s May 31, 2012 state‐
court  complaint,  alleging  that  the  Beauvoirs  “diverted  and 
consumed  unmetered  natural  gas  . . .  by  means  of  unlawfully 
tampering with [National Grid’s] gas meter, ” J.A. 54. See Iqbal, 556 




                                       9 
U.S. at 678 (“Threadbare recitals of the elements of a cause of action, 
supported by mere conclusory statements, do not suffice.”).4 

           This  does  not  mean  that  we  accept  the  allegation  of  theft  as 
true. As the District Court observed, “the Court need not determine 
whether the Beauvoirs are or are not actually liable to National Grid 
for  theft.  What  matters  in  the  context  of  an  FDCPA  claim  is  the 
asserted basis for the obligation to pay.”5 The Beauvoirs are correct 
that  a  defendant  may  not  evade  the  protections  of  the  FDCPA 

                                              
        4  It  is  well  established  that  “[d]ocuments  that  are  attached  to  the 

complaint or incorporated in it by reference are deemed part of the pleading and 
may  be  considered.”  Roth  v.  Jennings,  489  F.3d  499,  509  (2d  Cir.  2007). 
Furthermore, we may take judicial notice of the fact that the state‐court complaint 
contained certain statements, albeit “not for the truth of the matters asserted.” Id. 
(internal quotation marks and emphasis omitted); see also Shuttlesworth v. City of 
Birmingham,  394  U.S.  147,  157  (1969)  (“As  the  respondent  suggests,  we  may 
properly take judicial notice of the record in that [separate] litigation between the 
same  parties  who  are  now  before  us.”);  In  re  Thelen  LLP,  736  F.3d  213,  223  n.13 
(2d Cir. 2013) (“This panel has taken judicial notice of the arguments raised in [a 
separate]  appeal.”);  Hirsch  v.  Arthur  Andersen  &  Co.,  72  F.3d  1085,  1095  (2d  Cir. 
1995) (“[T]he Complaintʹs attenuated allegations of control are contradicted both 
by more specific allegations in the Complaint and by facts of which we may take 
judicial notice.”); Kaggen v. I.R.S., 71 F.3d 1018, 1020 (2d Cir. 1995) (“[T]his Court 
may  appropriately  take  judicial  notice  of  the  fact  that  banks  do  send  monthly 
statements to customers and that those statements tell customers to whom their 
money was paid and in what amounts.”). 
       5  See,  e.g.,  Zimmerman,  834  F.2d  at  1164,  1166  (affirming  dismissal  of 

complaint  brought  by  plaintiff  merely  “accused  of  having  illegally  received 
microwave television signals” because plaintiff had not alleged a “debt” within 
the meaning of the FDCPA, even though plaintiff had “no antenna on his roof” 
and wires from neighbor’s antenna were “not connected to anything” (emphasis 
supplied)). 




                                                 10 
merely  by  framing  the  basis  of  the  alleged  obligation  in  terms  of 
theft  or  tort.6  By  the  same  token,  however,  a  plaintiff  may  not 
impose  the  burdens  of  the  FDCPA  on  an  obligation  outside  the 
scope of the statute. 

                                                 CONCLUSION 

           We  hold  that  money  owed  as  a  result  of  theft  is  not  an 
“obligation or alleged obligation of a consumer to pay money arising 
out of a transaction” and, therefore, does not constitute a “debt” for 
purposes of the FDCPA. 

           For  the  reasons  set  forth  above,  we  AFFIRM  the  District 
Court’s August 7, 2014 judgment. 




                                              
        6  Cf.  Coretti,  965  F.  Supp.  at  5  (“Plaintiff  is  correct  that  a  debt  collector 

cannot  escape  the  provisions  of  the  FDCPA  by  using  alternative  means  of 
collecting a debt, such as through a court proceeding. However, there must be a 
debt.”). 




                                                     11